Citation Nr: 0508244	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-27 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg 
condition.  

2.  Entitlement to service connection for a right hip 
condition.  

3.  Entitlement to service connection for a right foot 
condition.  

4.  Entitlement to service connection for a low back 
condition.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the Alabama Army National Guard from March 1972 to July 1972.  
He has additional service in the National Guard until 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
right leg condition, right hip condition, right foot 
condition, and low back condition.  A notice of disagreement 
(NOD) was received by VA in April 2003.  A statement of the 
case (SOC) was issued in July 2003.  The substantive appeal 
(VA Form 9) was received in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran sustained the aforementioned disabilities while 
serving on ACDUTRA in 1991 or 1992.  He maintains that he was 
treated by the medic on duty at that time.  

A review of the record reveals that the veteran claims to 
have served in the Alabama Army National Guard from 1971 to 
1996.  The file is devoid of specific dates of ACDUTA and 
INACDUTRA, and thus, his claims of sustaining injury or 
disease during service, can not be verified.  Attempts have 
been made to obtain these records from the State Military 
Department.  The veteran indicates in his substantive appeal 
that he was told by that department that his records have 
been retired to National Personnel Records Center.  He 
provided a complete address and a point of contact.  Follow-
up to this should be undertaken.   

Additionally, the veteran underwent a VA examination in 
April 2002.  This examination was made without the benefit of 
the claims folder and any service medical records.  Further, 
x-rays were performed in connection with this examination and 
are not associated with the claim folder.  The examiner also 
indicated that the veteran had a prior MRI; however, his 
medical findings were made without the benefit of the MRI 
report.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The record suggests that the veteran 
had periods of ACDUTRA, and INACDUTRA in 
the Alabama Army National Guard until 
1996.  Contact the National Personnel 
Records Center (NPRC), DA/ARPERCEN Attn: 
SFC Nichols/SSG Fisher, or any other 
appropriate agency to obtain all service 
medical records related to the veteran's 
service in the Alabama Army National 
Guard.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  Associate with the claims file, the 
report of the VA x-ray examination 
performed in connection with the 
veteran's April 2002 VA examination.  If 
additional service medical records are 
obtained, the veteran should be provided 
another VA examination to ascertain the 
nature of any current pertinent 
disability and whether it is related to 
any relevant complaints as may be noted 
in service medical records.  The claims 
folder should be made available to the 
examiner and he or she should indicate 
that it has been reviewed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




